Case 8:19-cv-01257-JFW-PJW Document 72 Filed 01/31/20 Page 1 of 3 Page ID #:594




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Taylor T. Smith (admitted pro hac vice)
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809
 9   Attorneys for Plaintiff Bryce Abbink
     and the Classes
10
11                         UNITED STATES DISTRICT COURT

12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

13
14   Bryce Abbink, individually and on             Case No. 8:19-cv-01257-JFW-PJWx
15   behalf of all others similarly situated,
                                                   NOTICE OF LODGING [PROPOSED]
16                                                 FINAL JUDGMENT
                                Plaintiff,
17                                                 Judge: Hon. John F. Walter
     v.
18                                                 Complaint filed: June 21, 2019
19   Experian Information Solutions, Inc.,
     an Ohio corporation, Lend Tech
20
     Loans, Inc., a California corporation,
21   and Unified Document Services, LLC,
     a California Limited Liability
22
     Company,
23
                                Defendants.
24
25
26
27
28
     NOTICE OF LODGING [PROPOSED]            -1-
     FINAL JUDGMENT
Case 8:19-cv-01257-JFW-PJW Document 72 Filed 01/31/20 Page 2 of 3 Page ID #:595




 1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that pursuant to the Court’s January 29, 2020
 3   Order (dkt. 71), Plaintiff Bryce Abbink hereby lodges a [Proposed] Final Judgment.
 4   The [Proposed] Final Judgment is attached hereto as Exhibit A.
 5
 6                                         Respectfully submitted,
 7
                                           Bryce Abbink, individually and on behalf of
 8                                         all others similarly situated,
 9
     Dated: January 31, 2020        By:     /s/ Taylor T. Smith
10
11                                         Aaron D. Aftergood (239853)
                                             aaron@aftergoodesq.com
12                                         THE AFTERGOOD LAW FIRM
                                           1880 Century Park East, Suite 200
13                                         Los Angeles, CA 90067
                                           Telephone: (310) 550-5221
14                                         Facsimile: (310) 496-2840
15                                         Taylor T. Smith*
                                             tsmith@woodrowpeluso.com
16                                         WOODROW & PELUSO, LLC
                                           3900 East Mexico Avenue, Suite 300
17                                         Denver, Colorado 80210
                                           Telephone: (720) 907-7628
18                                         Facsimile: (303) 927-0809
19                                         *Pro Hac Vice
20                                         Attorney for Plaintiff Bryce Abbink
                                           and the Classes
21
22
23
24
25
26
27
28
     NOTICE OF LODGING [PROPOSED]         -2-
     FINAL JUDGMENT
Case 8:19-cv-01257-JFW-PJW Document 72 Filed 01/31/20 Page 3 of 3 Page ID #:596




 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via the
 4   Court’s ECF system on January 31, 2020.
 5                                         /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF LODGING [PROPOSED]        -3-
     FINAL JUDGMENT
